EX-10.1 5 exh10-1.htm EXHIBIT 10.1

EXHIBIT 10.1

EXECUTION COPY

NOTE AND WARRANT PURCHASE AGREEMENT

THIS AGREEMENT, dated as of December 31, 2003, is entered into by and among
ComVest Investment Partners II LLC, a Delaware limited liability company with
its principal offices located at 830 Third Avenue, New York, NY 10022
(""ComVest""), DCC VENTURES, LLC, a Nevada limited liability company with its
principal offices located at 3960 Howard Hughes Parkway, Fifth Floor, Las Vegas,
NV 89109 ("DCC" and together with ComVest, the "Lenders"), Commerce One, Inc., a
Delaware corporation with its principal offices located at One Market Street,
Steuart Tower, Suite 1300, San Francisco, CA 94105 (the "Company") and Commerce
One Operations, Inc., a Delaware corporation and wholly-owned subsidiary of the
Company (the "Guarantor").



WHEREAS, the Company and the Lenders have agreed that the Company will issue and
sell to the Lenders (a) Senior Secured Non-Convertible Notes in the form
attached hereto as Exhibit A (each, a "Note" and together, the "Notes") in the
aggregate principal amount of Five Million Dollars ($5,000,000) and (b) Warrants
in the form attached hereto as Exhibit B (each a "Warrant" and together, the
"Warrants") to purchase a number of shares (the "Warrant Shares") of common
stock, par value $.0001 per share of the Company (the "Common Stock") in
exchange for an aggregate purchase price of One Hundred Dollars ($100). The
aggregate purchase price for the Notes and the Warrants shall be Five Million
One Hundred Dollars ($5,000,100) (the "Aggregate Purchase Price");

WHEREAS, in order to induce the Lenders to purchase the Notes and Warrants, (i)
the Guarantor has agreed to guaranty the repayment of the Notes and all other
obligations of the Company under this Agreement and the other Closing Documents
pursuant to the terms of the Guaranty attached hereto as Exhibit C (the
"Guaranty") and (ii) the Company and the Guarantor have agreed to grant to the
Lenders a first priority perfected security interest in certain assets of the
Company and the Guarantor as security for all of the Company's and the
Guarantor's respective obligations under the Notes, the Guaranty, the Pledge
Agreement, this Agreement and the other Closing Documents pursuant to the terms
of the Security Agreement attached hereto as Exhibit D (the "Security
Agreement");

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

SECTION 1. Authorization and Sale of the Notes and the Warrants.

(a) Authorization. Prior to the Closing (as defined below), the Company shall
have authorized the sale and issuance of the Notes and the Warrants.

(b) Sale of Notes and Warrants. Subject to the terms and conditions of this
Agreement, at the Closing, the Company shall sell and issue to ComVest (i) a
Note in the principal amount of Four Million Dollars ($4,000,000) (the "ComVest
Note") and (ii) a Warrant to purchase up to a number of shares of Common Stock,
as set forth in the ComVest Warrant, in


--------------------------------------------------------------------------------


exchange for a purchase price equal to Eighty Dollars ($80) (the "ComVest
Warrant"). Subject to the terms and conditions of this Agreement, at the
Closing, the Company shall sell and issue to DCC (i) a Note in the principal
amount of One Million Dollars ($1,000,000) (the "DCC Note") and (ii) a Warrant
to purchase up to a number of shares of Common Stock, as set forth in the DCC
Warrant, in exchange for a purchase price equal to Twenty Dollars ($20) (the
"DCC Warrant"). Subject to the terms and conditions of this Agreement, ComVest
shall purchase and acquire from the Company the ComVest Note and the ComVest
Warrants, free and clear of all liens and encumbrances and DCC shall purchase
and acquire from the Company the DCC Note and the DCC Warrant, free and clear of
all liens and encumbrances.



SECTION 2. Description of the Notes, Guaranty and Security Agreement.

The following summary of the Notes, the Guaranty and Security Agreement is
provided for illustrative purposes only. To the extent there are any
inconsistencies between the summary below and the Notes, the Guaranty and/or
Security Agreement, such agreements shall control.

(a) Maturity. The Company shall pay each of ComVest and DCC the outstanding
principal amount of the ComVest Note and the DCC Note, as applicable, together
with all accrued and unpaid interest thereon, on the earliest to occur (the
"Maturity Date") of (i) fifteen (15) months following the Closing Date, (ii) a
merger or combination of the Company or the sale, transfer or other disposition
of all or substantially all of the assets of the Company (other than the SRM
Sale) (as defined in the Notes), (iii) the acquisition by a single entity,
person or a "group" within the meaning of Rule 13d-1 of the Securities Exchange
Act of 1934, as amended (the "Exchange Act"), of more than Fifty Percent (50%)
of the voting power or capital stock of the Company (on a fully-diluted basis)
or (iv) one (1) business day before the date on which the Company pays all or
substantially all amounts outstanding under the promissory note due February 22,
2005, payable to PeopleSoft and entered into in connection with the settlement
of certain real estate obligations of the Company.

(b) Interest. The Notes shall bear interest at a rate per annum as follows:

Months 1-3 of the Note 6% per annum

Months 4-6 of the Note 7% per annum

Months 7-9 of the Note 8% per annum

Months 10-12 of the Note 9% per annum

Months 13-15 of the Note 10% per annum



Interest shall be payable quarterly in cash. If any Event of Default (as defined
in the Notes) has occurred and is continuing, the Notes shall bear interest of
12% per annum until such time as such Event of Default has been cured.



(c) Conversion. The Notes shall not be convertible except in the event the
Company fails to pay such Note in accordance with its terms, whether on the
Maturity Date or upon an Event of Default. In such event, the holder of such
Note shall be entitled to convert (the "Conversion") such Note into shares of
Common Stock (the "Conversion Shares") equal to the number of obtained by
dividing the then-outstanding principal amount of this Note, together with all
accrued but unpaid Interest thereon, by the conversion price (the "Conversion
Price"), which


2

--------------------------------------------------------------------------------


shall be equal to Ninety- Percent (90%) of the average closing bid price for the
five (5) Trading Days (as defined in the Notes) immediately following the later
of (i) the date of such default and (ii) the date of issuance of any press
release announcing such default; provided, however, that such conversion shall
be limited to the extent that the number of Warrant Shares plus the number of
Conversion Shares issued or issuable to ComVest and DCC shall not exceed an
aggregate of 6,653,840 shares of Common Stock (which shall be equal to Nineteen
and Nine- Tenths Percent (19.9%) of the outstanding shares of Common Stock, as
calculated immediately prior to the Closing (the "Maximum Conversion Amount").
Any principal and Interest that remains after the Conversion of up to the
Maximum Conversion Amount shall remain outstanding on the books of the Company.
All Conversion Shares shall be issued as further security for performance of the
Company's and Guarantor's obligations under the Notes, this Agreement and the
other Closing Documents.





(d) Prepayment. The Notes may be prepaid, in whole or in part, at any time
without penalty or premium, upon ten (10) days' prior written notice to each of
ComVest and DCC. The Notes shall be prepaid from certain proceeds received by
the Company from the sale of the SRM Business (as defined in the Notes), the SRM
Assets or the Perfect Commerce Note (as defined in the Notes) and from payments
received by the Company (from the Guarantor) under the Perfect Commerce Note,
all as more fully set forth in the Notes. In the event of prepayment of the
Notes, all such prepayments shall be made ratably between the Notes.



(e) Guaranty. The Guarantor shall guaranty the repayment of the Company's
obligations under the Notes and under the Purchase Agreement and the other
Closing Documents pursuant to the terms of the Guaranty.



(f) Security and Ranking. The Notes and all other obligations of the Company and
the Guarantor under this Agreement and the other Closing Documents shall be
secured by certain collateral of the Guarantor and the Company, as described in
the Security Agreement and the Pledge Agreement, dated as of even date herewith,
by and among the Lenders and the Guarantor, in the form attached hereto as
Exhibit E (the "Pledge Agreement"). As an inducement to the Lenders to purchase
the Notes and execute and enter into this Agreement, and to secure prompt
payment of the Notes and the discharge in full of the Company's and the
Guarantor's obligations under this Agreement and under the Notes, this Agreement
and the other Closing Documents, the Guarantor and the Company shall grant to
the Lenders a first priority perfected lien and security interest in the
collateral described in the Security Agreement and the Guarantor shall grant to
the Lender a first priority perfected lien and security interest in the
collateral descibed in the Pledge Agreement, which security interests shall rank
senior in lien priority to any other existing or future indebtedness, security
interests and liens (other than the Permitted Liens and, subject to Section
7(a)(viii) hereof, the CambridgePark Indebtedness) of the Company and the
Guarantor. For purposes hereof "Permitted Liens" shall have the meaning set
forth in the Security Agreement; and "CambridgePark Indebtedness" shall mean the
payments due by the Company to CambridgePark Investors Limited Partnership
("CambridgePark") in the aggregate amount of Seven Hundred and Fifty Thousand
Dollars ($750,000), the repayment of which is secured by security interest in
certain accounts receivable of the Company, in accordance with the Settlement
Agreement, dated as of June 6, 2003, by and between the Company and
CambridgePark (the "CambridgePark Settlement Agreement").


3

--------------------------------------------------------------------------------




SECTION 3. Warrants.

The following summary of the Warrants is provided for illustrative purposes
only. To the extent there are any inconsistencies between the summary below and
the Warrants, the Warrants shall control.

(a) As further security for the Company's and the Guarantor's performance under
the Notes, this Agreement and the other Closing Documents, the Warrants shall
entitle the Lenders to purchase an aggregate of 2,568,494 shares of Common
Stock. The exercise price of the Warrants is $.0001 per share (the "Per Share
Warrant Exercise Price"). The Warrants shall have a term of one (1) year and
shall be exercisable immediately. The Company shall have the right to repurchase
up to an aggregate of Twenty Percent (20%) of the Warrants or the Warrant
Shares, as the case may be, at a per share purchase price equal to the Per Share
Warrant Exercise Price in the event that the Company (i) repays the principal
amount of the Notes in full, together with all accrued but unpaid interest
thereon, within four (4) months following the Closing and (ii) the Warrant
Shares are registered under the Securities Act of 1933, as amended (the
"Securities Act") in accordance with the terms of the Registration Rights
Agreement, dated as of even date herewith, by and among the Company and the
Lenders and in the form attached hereto as Exhibit D (the "Registration Rights
Agreement").

SECTION 4. Closing of Sale of the Notes and Warrants.

(a) The consummation of the sale of the Notes and Warrants (the "Closing") shall
take place at the offices of Wilson Sonsisni Goodrich & Rosati, P.C., counsel to
the Company and Guarantor, located at 650 Page Mill Road, Palo Alto, CA 94303,
on or by December 31, 2003, or at such time as shall be mutually agreed upon by
the parties hereto (the "Closing Date").

(b) At the Closing, the Lenders shall deliver to the Company an aggregate of
Five Million Dollars ($5,000,100) by certified check or wire transfer (the
"Purchase Price"). The Purchase Price shall be borne ratably by the Lenders.

SECTION 5. Representations and Warranties of the Company to the Lenders.

Other than as set forth in the most recent 10-Q and 10-K filings made by the
Company with the Securities and Exchange Commission in 2003, or as set forth on
the Disclosure Schedule hereto, each of the Company and the Guarantor, or as
otherwise indicated below, hereby represents and warrants to the Lender as
follows:

(a) Organization. The Company or the Guarantor, as the case may be, is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company or the Guarantor, as the case may be, has
all requisite corporate power and authority to own and lease its property, to
carry on its business as presently conducted and as proposed to be conducted,
and to carry out the transactions contemplated by this Agreement and the other
Closing Documents, and is duly licensed of qualified to do business as a foreign
corporation in each jurisdiction in which the conduct of its business or
ownership or leasing of its properties requires it to be so licensed or
qualified, except where failure to be so licensed or


4

--------------------------------------------------------------------------------


qualified would not, in the aggregate, have a material adverse effect on the
business, results of operations, or condition (financial or otherwise) of the
Company or the Guarantor, as the case may be (a "Material Adverse Effect"). The
Company or the Guarantor, as the case may be, has furnished or expressly made
available to counsel to the Lender true and complete copies of its Certificate
of Incorporation, as amended, and Bylaws, each as amended to date and currently
in effect.



(b) Capitalization. The authorized capital stock (the "Capital Stock") of the
Company (immediately prior to the Closing) is as set forth in Section 5(b) of
the Disclosure Schedule attached hereto. All of the issued and outstanding
shares of Capital Stock have been duly authorized and validly issued and are
fully paid and nonassessable. Except as set forth in (ii) above or under Section
5(b) on the Disclosure Schedule attached hereto, (i) no subscription, warrant,
option, convertible security or other right (contingent or otherwise) to
purchase or acquire any shares of Capital Stock of the Company is authorized or
outstanding, (ii) the Company does not have an obligation (contingent or
otherwise) to issue any subscription, warrant, option, convertible security or
other such right or to issue or distribute to holders of any shares of its
Capital Stock any evidences of indebtedness or assets of the Company and (iii)
the Company does not have an obligation (contingent or otherwise) to purchase,
redeem or otherwise acquire any shares of its Capital Stock or any interest
therein or to pay any dividend or make any other distribution in respect
thereof. All of the issued and outstanding shares of Capital Stock of the
Company have been offered, issued and sold by the Company in compliance with
applicable federal and state securities laws.

(c) Indebtedness. The Company or the Guarantor, as the case may be, (i) does not
have any outstanding Indebtedness (as defined below) (other than the Permitted
Indebtedness (as defined below), none of which is or shall become senior to or
pari passu with the Notes (other than Indebtedness secured by Permitted Liens
and, subject to Section 7(a)(viii) hereof, the CambridgePark Indebtedness)),
(ii) is not a party to any contract, agreement or instrument, the violation of
which, or default under which, by any party thereto would reasonably be expected
to result in a Material Adverse Effect, (iii) is not in violation of any term of
or in default under any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, and (iv) is not a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company's officers, has or is expected to have a Material Adverse Effect.

For purposes of this Agreement: "Indebtedness" means, without duplication (A)
all indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced and incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale or such property), (F) all
monetary obligations under any leasing


5

--------------------------------------------------------------------------------


or similar arrangement which, in connection with generally accepted accounting
principles, consistently applied for the periods covered thereby, is classified
or should be classified as a capital lease, (G) all indebtedness referred to in
clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, security interest or other encumbrance upon or in
any property or assets of the Company or the Guarantor (including the SRM Assets
and the Perfect Commerce Note (as defined in the Notes)) and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; "Contingent Obligations" means any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person;"Person" means an individual, limited liability company, partnership,
joint venture, corporation, trust, unincorporated organization and government or
any department or agency thereof; and "Permitted Indebtedness" means (a) the
Company's and Guarantor's indebtedness under this Agreement, the Notes or any of
the other Closing Documents, (b) Indebtedness existing in the date hereof, as
set forth on the Disclosure Schedule attached hereto, (c) Indebtedness in an
amount not to exceed One Million Dollars ($1,000,000) incurred by the Company or
Guarantor, which shall be subordinated in right of payment and lien priority to
indebtedness owed to the Lenders hereunder and which is reflected in a written
agreement in a manner and form reasonably acceptable to the Lenders, (d)
Indebtedness secured by Permitted Liens, (e) subject to Section 7(b)(v) hereof,
Indebtedness of the Company or the Guarantor to any subsidiary of the Company or
the Guarantor (in each case, a "Subsidiary") and Contingent Obligations of any
Subsidiary with respect to obligations of the Company or the Guarantor (provided
that the primary obligations are not prohibited hereby), and Indebtedness of any
Subsidiary of the Company or Guarantor and any Contingent Obligations of any
Subsidiary with respect to obligations of any other subsidiary (provided that
the primary obligations are not prohibited hereby), (f) Indebtedness with
respect to surety, appeal, indemnity, performance or other similar bonds
incurred in the ordinary course of business, (g) indebtedness consisting of
Contingent Obligations with respect to letters of credit issued for the benefit
of the Company or the Guarantor; provided, that the aggregate amount of any such
indebtedness that may be cash collateralized by the Company or the Guarantor
shall not exceed Three Million Two Hundred Fifty Thousand Dollars ($3,250,000),
(h) Indebtedness existing as of the date hereof that is unsecured in an
aggregate amount not to exceed Two Hundred Thousand Dollars ($200,000), and (i)
extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (h) above, provided that the
principal amount theretof is not increased and the terms thereof are not
modified to impose more burdensome terms upon the Company, the Guarantor or any
Subsidiary, as the case may be.



(d) Subsidiaries. Etc. Except as set forth under Section 5(d) on the Disclosure
Schedule attached hereto, neither the Company nor the Guarantor has any
subsidiaries and neither the Company nor the Guarantor owns or control, directly
or indirectly, any shares of capital stock of any other corporation or any
interest in any association, trust, partnership, joint venture or other
non-corporate business enterprise.

(e) Issuance of Notes and Warrants. The issuance, sale and delivery of the Notes
and the Warrants in accordance with this Agreement have been, or will be on or
prior to the Closing, duly authorized by all necessary corporate action on the
part of the Company, and Warrant Shares and Conversion Shares have been duly
reserved for issuance. The Warrant


6

--------------------------------------------------------------------------------


Shares and Conversion Shares, when issued, sold and delivered against payment
therefor in accordance with the provisions of the Warrants and Notes,
respectively, will be duly and validly issued, fully paid and non-assessable and
free and clear of all liens or other encumbrances with respect to the issuance
thereof.



(f) Authority for Agreement. The execution, delivery and performance by each of
the Company and the Guarantor, as applicable, of this Agreement, the Notes, the
Warrants, the Security Agreement, the Pledge Agreement, the Registration Rights
Agreement, any other documents executed and delivered in connection with this
transaction (together, the "Closing Documents") and the consummation by the
Company and the Guarantor, as applicable, of the transactions contemplated
hereby and thereby, have been duly authorized by all requisite action on the
part of the Company or the Guarantor, as the case may be. This Agreement and the
other Closing Documents, when executed, will have been, duly executed and
delivered by the Company and the Guarantor, to the extent applicable, and
constitute valid and binding obligations of the Company and the Guarantor, to
the extent applicable, enforceable in accordance with their terms. The
execution, delivery and performance of this Agreement and the other Closing
Documents and the compliance with their provisions by the Company and the
Guarantor will not:

(i) violate any provision of law, statute, ordinance, rule or regulation or any
ruling, writ, injunction, order, judgment or decree of any court, administrative
agency or other governmental body where such violation would have a Material
Adverse Effect;

(ii) conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute (with due notice or lapse of time, or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under (A) any agreement, document, instrument, contract, understanding,
arrangement, note, indenture, mortgage or lease to which the Company or the
Guarantor, as applicable, is a party or under which the Company or the
Guarantor, as applicable, or any of its assets is bound or affected where such
default would have a Material Adverse Effect, (B) the Certificate of
Incorporation, as amended, of the Company or the Guarantor, as applicable, or
(C) the By-Laws of the Company or the Guarantor, as applicable; or

(iii) result in the creation of any lien, security interest, charge or
encumbrance upon any of the properties or assets of the Company or the
Guarantor, other than as expressly contemplated by this Agreement.


7

--------------------------------------------------------------------------------


(g) Consents and Approvals. No authorization, consent, approval or other order
of, or declaration to or filing with, any governmental agency or body (other
than filings required to be made under applicable federal and state securities
laws) is required for the valid authorization, execution, delivery and
performance by the Company or the Guarantor, as the case may be, of this
Agreement, the other Closing Documents or the issuance and sale of the Notes and
the Warrants. The Company or the Guarantor, as the case may be, has obtained all
other consents that are necessary to permit the consummation of the transactions
contemplated hereby. Based on the representations of each Lender set forth in
Section 6 of this Agreement and the conduct of the Company or the Guarantor, as
the case may be, the offer, sale and issuance of the Notes and the Warrants will
be in compliance with applicable federal and state securities laws.

(h) Financial Statements. The Company has provided or made available to the
Lenders an audited consolidated balance sheet of the Company and the Guarantor
or the fiscal year ending December 31, 2002 (the "2002 Balance Sheet") and an
unaudited consolidated balance sheet of the Company and the Guarantor as at
November 30, 2003 (the "2003 Balance Sheet"). The Company has also provided or
made available to the Lenders an audited consolidated statement of income of the
Company and the Guarantor for the fiscal year ended December 31, 2002 (the "2002
Income Statement") and unaudited consolidated statements of income for the
eleven (11)-month period ending November 30, 2003 (the "2003 Income Statement"
and together with the 2002 Income Statement, the "Income Statements"). Such
financial statements have been (or will be) prepared in conformity with
generally accepted accounting principles ("GAAP"), consistently applied, during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of the unaudited interim
statements, to the extent they may exclude fottnotes or may ne condensed or
summary statements), are true and correct and show all material liabilities,
absolute or contingent, of the Company required to be recorded thereon and
present fairly the financial position and results of operations of the Company
as of the dates and for the periods indicated (subject, in the case of unaudited
statements, to normal year- end audit adjustments). Except as set forth under
Section 5(h) on the Disclosure Schedule, there has been no material adverse
change in the condition (financial or otherwise) of the Company since November
30, 2003.



(i) Use of Proceeds. Each of the Company and the Guarantor are receiving actual,
direct and indirect benefit as a result of the transactions contemplated by this
Agreement and the other Closing Documents, including, without limitation, that
each of the Company and the Guarantor shall use the proceeds of the sale of the
Notes and Warrants for its working capital and to repay that portion of the
CambridgePark Indebtedness equal to Three Hundred Seventy-Five Thousand Dollars
($375,000) on or before January 10, 2004 (the "CambridgePark Indebtedness
Repayment").

(j) Transactions with Affiliates. Except as set forth under Section 5(b) or 5(j)
on the Disclosure Schedule attached hereto, the Company or the Guarantor, as the
case may be, has no agreements or transactions with any officers, directors,
stockholders or other affiliates of the Company or the Guarantor, as the case
may be, with respect to the payment of any fees or other amounts (other than
salaries, director fees and reimbursements in the ordinary course of business)
or the issuance of any equity securities.


8

--------------------------------------------------------------------------------


(k) Preemptive Rights, Dilutive Rights; Right of First Refusal. Except as set
forth under Section 5(k) of the Disclosure Schedule attached hereto, no person,
firm or other business entity owns any securities or is a party to any
agreement, contract or understanding, written or oral, entitling such party to
any preemptive rights in connection with this transaction. Except as set forth
under Section 5(k) of the Disclosure Schedule attached hereto, the transactions
contemplated herein will not cause any holder of securities of the Company or
the Guarantor to be entitled to any anti-dilution adjustments to such
securities. Except as set forth under Section 5(k) of the Disclosure Schedule
attached hereto, no person, firm or other business entity is a party to any
agreement, contract or understanding, written or oral entitling such party to a
right of first refusal with respect to offerings by the Company and no party
shall have a right of first refusal with respect to the sale and issuance of the
Notes and Warrants.

(l) Absence of Changes. Since September 31, 2003, and except as set forth under
Section 5(l) of the Disclosure Schedule attached hereto, neither the Company nor
the Guarantor has incurred any liabilities or obligations, direct or contingent,
not in the ordinary course of business, or entered into any transaction not in
the ordinary course of business, which is material to the business of the
Company or the Guarantor, as the case may be, and there has not been any change
in the capital stock of, or any incurrence of long-term debt by, the Company or
the Guarantor, as the case may be, or any issuance of options, warrants or other
rights to purchase the capital stock of the Company or the Guarantor, as the
case may be, nor is the Company or the Guarantor, as the case may be, aware of
any prospective adverse change in the condition (financial or otherwise), net
worth, results of operations, business, key personnel or properties which would
be material to the business or financial condition of the Company or the
Guarantor, as the case may be, and neither the Company nor the Guarantor has
become a party to, and neither the business nor the property of the Company or
the Guarantor, as the case may be, has become the subject of, any material
litigation whether or not in the ordinary course of business.



(m) Title. Except as set forth under Section 5(m) of the Disclosure Schedule
attached hereto, the Company or the Guarantor, as the case may be, has good and
marketable title to all properties and assets owned by it (expressly including
the SRM Assets and the Perfect Commerce Note (as defined in the Note)), free and
clear of all liens, charges, encumbrances or restrictions; all of the material
leases and subleases under which the Company or the Guarantor, as the case may
be, is the lessor or sublessor of properties or assets or under which the
Company or the Guarantor, as the case may be, holds properties or assets as
lessee or sublessee are in full force and effect, and neither the Company nor
the Guartantor is in default in any material respect with respect to any of the
terms or provisions of any of such leases or subleases, and no material claim
has been asserted by anyone adverse to rights of the Company or the Guarantor,
as the case may be, as lessor, sublessor, lessee or sublessee under any of the
leases or subleases mentioned above, or affecting or questioning the right of
the Company or the Guarantor, as the case may be, to continued possession of the
leased or subleased premises or assets under any such lease or sublease. The
Company orthe Guarantor, as the case may be, owns or leases all such properties
as are necessary to its operations.



(n) Proprietary Rights. Except as set forth under Section 5(n) of the Disclosure
Schedule attached hereto, each of the Company and the Guarantor owns or
possesses exclusive and enforceable rights to use all patents, patent
applications, trademarks, service


9

--------------------------------------------------------------------------------


marks, copyrights, trade secrets, processes, formulations, technology or
know-how used in the conduct of its business (the "Proprietary Rights"). Neither
the Company nor the Guarantor has received any notice of any claims, nor does it
have any knowledge of any threatened claims, and neither knows of any facts
which would form the basis of any claim, asserted by any person to the effect
that the sale or use of any product or process now used or offered by the
Company or the Guarantor, as the case may be, or proposed to be used or offered
by the Company or the Guarantor, as the case may be, infringes on any patents or
infringes upon the use of any such Proprietary Rights of another person and, to
the best of the knowledge of the Company or the Guarantor, as the case may be,
no others have infringed the their respective Proprietary Rights.





(o) Litigation. Except as set forth under Section 5(o) of the Disclosure
Schedule attached hereto, there is no material action, suit, investigation,
customer complaint, claim or proceeding at law or in equity by or before any
arbitrator, governmental instrumentality or other agency now pending or, to the
knowledge of the Company or the Guarantor, as the case may be, threatened
against the Company or the Guarantor, as the case may be (or basis therefor
known to the Company or the Guarantor, as the case may be), the adverse outcome
of which would have a Material Adverse Effect. Neither the Company nor the
Guarantor is subject to any judgment, order, writ, injunction or decree of any
Federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign which have a Material
Adverse Effect.



(p) Taxes. Each of the Company and the Guarantor has filed all Federal, state,
local and foreign tax returns which are required to be filed by it or otherwise
met its disclosure obligations to the relevant agencies and all such returns are
true and correct in all material respects. Each of the Company and the Guarantor
has paid or adequately provided for all tax liabilities of the Company or the
Guarantor, as the case may be, as reflected on such returns or pursuant to any
assessments received by it or which it is obligated to withhold from amounts
owing to any employee, creditor or third party. Each of the Company and the
Guarantor has properly accrued all taxes required to be accrued by GAAP
consistently applied. The tax returns of the Company or the Guarantor, as the
case may be, have never been audited by any state, local or Federal authorities,
except in the ordinary course of business and only in a manner that would not
otherwise cause a Material Adverse Effect on the Company or the Guarantor, as
the case may be. Neither the Company nor the Guarantor has waived any statute of
limitations with respect to taxes or agreed to any extension of time with
respect to any tax assessment or deficiency, other than than which would not
otherwise cause a Material Adverse Effect on the Company or the Guarantor, as
the case may be..



(q) Registration Rights. Except with respect to holders of the Warrants or as
set forth under Section 5(q) of the Disclosure Schedule attached hereto, no
person has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company. The Company shall grant
registration rights under the Securities Act to the Lenders and/or their
respective transferees, as more fully described in the Registration Rights
Agreement.



(r) Public Filings. The Company is current in all public filings required to be
made by it with the Commission pursuant to the Exchange Act. Such filings,
together with any other public filings elected to be made by the Company
(together, the "Public


10

--------------------------------------------------------------------------------


Filings") are complete and represent true and accurate depictions of the
Company's business and financial condition (to the extent required by the
applicable filing) as of the date of each filing. The Public Filings, as of the
date they were filed, do not contain any untrue statements of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not misleading.



(s) Disclosure. No representation or warranty of the Company or the Guarantor,
as the case may be, contained in this Agreement, the financial statements, the
Closing Documents, or any other document, certificate or written statement
furnished to the Lenders by or on behalf of the Company or the Guarantor, as the
case may be, for use in connection with the transactions contemplated herein,
when read together, contains any untrue statement of a material fact or omitted,
omits or will omit to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Except as set forth under Section
5(s) of the Disclosure Schedule, there is no material fact known to the Company
or the Guarantor, as the case may be, that has had or will have a Material
Adverse Effect and that has not been disclosed herein or in such other
documents, certificates and statements furnished to the Lenders for use in
connection with the transactions contemplated hereby.

(t) Insurance. Each of the Company and the Guarantor maintains insurance
policies for public liability, property damage for its business and properties,
product liability, and business interruption, of types and in amounts
customariliy maintained by comparable businesses; and no notice of cancellation
has been received with respect to such policies and the each of the Company and
the Guarantor is in complete compliance with all conditions contained in such
policies, respectively.

(u) Employee Matters. Except as set forth under Section 5(u) of the Disclosure
Schedule attached hereto, (a) neither the Company, the Guarantor, nor any of
their respective employees is subject to any collective baragining agreement,
(b) no petition for certification or union election is pending with respect to
the employees of the Company or the Guarantor, as the case may be, and no union
or collective bargaining unit has sought such certification or recognition with
respect to the employees of the Company or the Guarantor, as the case may be,
and (c) there are no strikes, slowdowns, work stopages or controversies pending
or, to the best knowledge of the Company or the Guarantor, as the case may be,
after due inquiry, threatened between the Company or the Guarantor, as the case
may be, and their respective employees, other than employee grievances arising
in the normal course of business which could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. Excpet as
set forth under Section 5(u) of the Disclosure Schedule attached hereto, neither
the Company nor the Guarantor is subject to any employment contract.

(v) Brokers. No person or entity has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or claim
against or upon the Company, the Guarantor or the Lenders for any commission,
fee or other compensation as a finder or broker because of any act or omission
by the Company or the Guarantor or by any agent of the Company or the Guarantor.


11

--------------------------------------------------------------------------------


(w) Solvency. As of the date of this Agreement, each of the Company and the
Guarantor are solvent in that the fair market value of their respective assets
exceeds their respective liabilities, and each of the Company and the Guarantor
are able to pay their debts as they become due in the ordinary course of their
respective businesses.

(x) Perfect Commerce Note. The Perfect Commerce Note is being repaid in a timely
manner and otherwise materially in accordance with its terms and neither the
Company nor the Guarantor has any knowledge of any existing or threatened
material default under the Perfect Commerce Note. In addition, to the knowledge
of the Company and the Guarantor, any and all financial information with respect
to the Perfect Commerce Note provided or made available by the Company or the
Guarantor to the Lenders in connection with the transactions contemplated hereby
is true and complete.

(y) Real Property. Neither the Company nor the Guarantor own any real property.

SECTION 6. Representations and Warranties of the Lenders to the Company and the
Guarantor.

Each Lender represents and warrants to the Company and the Guarantor as follows:

(a) Investment. Such Lender is purchasing a Note and Warrant for investment for
the account of such Lender and not for the account of any other person, and not
with a view toward resale or other distribution thereof. Such Lender understands
that such Note, such Warrant, the Warrant Shares and the Conversion Shares have
not been registered under the Securities Act and applicable state securities
laws and, therefore, cannot be resold unless they are subsequently registered
under the Securities Act and applicable state securities laws or unless an
exemption from such registration is available. Such Lender further understands
and agrees that, until so registered or transferred pursuant to the provisions
of Rule 144 under the Securities Act, such securities shall bear a legend,
prominently stamped or printed thereon, reading substantially as follows:

"These securities have not been registered under the Securities Act of 1933, as
amended (the "Securities Act"), or applicable state securities laws. These
securities have been acquired for investment and not with a view to their
distribution or resale, and may not be sold, pledged, or otherwise transferred
without an effective registration statement for such securities under the
Securities Act and applicable state securities laws, or an opinion of counsel
satisfactory to the Company to the effect that such registration is not
required."

Such legend shall be removed when such securities may be sold pursuant to Rule
144(k).

(b) Authority. Such Lender has full legal capacity, power and authority to
execute and deliver this Agreement and the other Closing Documents and to
perform its obligations hereunder and thereunder. Each of this Agreement, the
other Closing Documents and the Note issued to such Lender is a valid and
binding obligation of such Lender, enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of


12

--------------------------------------------------------------------------------


general application relating to or affecting the enforcement of creditors'
rights generally and general principles of equity.



(c) Experience. Such Lender has carefully reviewed the representations
concerning the Company and the Guarantor contained in this Agreement and has
made inquiry concerning the Company and the Guarantor, its business, operations,
financial condition and its personnel. The officers of the Company have made
available to such Lender any and all written information which he, she or it has
requested and have answered to such Lender's satisfaction all inquiries made by
such Lender; and such Lender has such knowledge and experience in financial
business matters that such Lender is capable of evaluating the merits and risks
of the purchase of a Note and a Warrant. Such Lender has the capacity to protect
its own interests in connection with the purchase of a Note and a Warrant by
reason of such Lender's business or financial experience.

(d) Accredited Lender. Such Lender is an "Accredited Lender," as that term is
defined in Rule 501 of Regulation D promulgated under the Securities Act.

(e) Risk. Such Lender acknowledges that the operations of the Company and the
Guarantor are subject to all of the risks inherent in the establishment of a
business-to-business commercial enterprise and the likelihood of the success of
the Company or the Guarantor, as the case may be, must be evaluated in light of
various factors, including working capital deficits, competition with
established and well financed entities, anticipated negative cash flow in the
period following completion of this placement, the need for further refinements
of the Company's or the Guarantor's, as the case may be, products and the need
for additional capital to fund the Company's or the Guarantor's, as the case may
be, activities. Suchh Lender is aware that there can be no assurance that the
Company or the Guarantor, as the case may be, will be able to generate
sufficient revenues to support its operations and/or achieve profitable results.
Such Lender further acknowledges each of the risks set forth in the Management's
Discussion and Analysis section of the Company's most recently filed quarterly
and annual reports on Forms 10-Q and 10-K, respectively, with the Commission.

SECTION 7. Covenants of each of the Company and the Guarantor.

(a) Affirmative Covenants. Each of the Company and the Guarantor, or as
otherwise provided below, covenants that, so long as any portion of the Notes is
outstanding, it shall take the following actions:

(i) Provide to the Lenders all such information about the Company or the
Guarantor, as the case may be, that is made available publicly.

(ii) If an Event of Default occurs, the Company shall, if so requested by the
Lenders, promptly provide the following information:

(A) Annual Financial Statements. Unless filed with the Commission through EDGAR
and are publicly available through the EDGAR system, copies of the consolidated
balance sheet of the Company and its subsidiaries (including the Guarantor), as
of the end of the immediately preceding fiscal year and the related consolidated
statements of income, stockholders' equity


13

--------------------------------------------------------------------------------


and cash flows for such fiscal year, prepared in accordance with generally
accepted accounting principles and certified by a firm of independent public
accountants of recognized national standing selected by the Board;





(B) Monthly Financial Statements. Unless filed with the Commission through EDGAR
and are publicly available through the EDGAR system, copies of the consolidated
balance sheet of the Company and its subsidiaries (including the Guarantor), and
the related consolidated statements of income, stockholders' equity and cash
flows, unaudited but prepared in accordance with generally accepted accounting
principles, such consolidated balance sheet, consolidated statements of income,
stockholders' equity and cash flows to be as of the end of each month following
the end of the immediately preceding fiscal year, in each case with comparative
statements for the prior fiscal year; provided, however, that, to the extent the
information in this Section 7(a)(ii)(B) is requested by the Lenders, the Lenders
shall hold and treat all such information confidential (substantially in
accordance with the terms of the confidentiality agreement executed and
delivered by the Board Observer under Section 8 hereof) ;







(C) Accountant's Letters. Copies of each accountant's management letter and
other written report submitted to the Company or the Guarantor, as the case may
be, by its independent public accountants in connection with an annual or
interim audit of the books of the Company or any of its subsidiaries (including
the Guarantor);





(D) Notices. Copies of notices of all actions, suits, claims, proceedings,
investigations and inquiries that could materially and adversely affect the
Company or any of its subsidiaries (including the Guarantor); and



(E) Other Information. Any other information regarding the business, prospects,
financial condition, operations, property or affairs of the Company or the
Guarantor as the Lenders may reasonably may request;



(iii) Each of the Company and the Guarantor shall maintain and cause each of its
material corporate subsidiaries, if any, to maintain their respective corporate
existence (except as set forth in the Disclosure Schedule attached hereto);





(iv) Each of the Company and the Guarantor shall obtain and maintain and cause
each of its subsidiaries, if any, to maintain as to their respective properties
and businesses, with financially sound and reputable insurers, insurance against
such casualties and contingencies and of such types and in such amounts as is
customary for companies similarly situated;







(v) Each of the Company and the Guarantor shall permit and cause each of their
respective subsidiaries, if any, to permit the Lenders and such persons as the
Lenders may designate, at the Lender's expense, to visit and inspect any of the
properties of the Company or the Guarantor, as the case may be, and their
respective subsidiaries,


14

--------------------------------------------------------------------------------


examine their books and take copies and extracts therefrom, discuss the affairs,
finances and accounts of the Company or the Guarantor, as the case may be, and
their respective subsidiaries with their officers, employees and public
accountants (and each of the Company and the Guarantor hereby authorizes said
accountants to discuss with such Lenders and such designees such affairs,
finances and accounts), and consult with and advise the management of the
Company or the Guarantor, as the case may be, and their respective subsidiaries
as to their affairs, finances and accounts, all at reasonable times and upon
reasonable notice during normal business hours and provided that the Lenders or
designee has executed a confidentiality agreement in substance and form
reasonably acceptable to the Company or the Guarantor, as the case may be;
provided, however, that in no event (other than an Event of Default) shall the
Company or the Guarantor be required to provide the Lenders or their respective
designees with any information about the Company or the Guarantor that is not
publicly available;







(vi) Each of the Company and the Guarantor shall comply, and cause each
subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which could materially adversely affect its business or
condition, financial or otherwise;







(vii)Each of the Company and the Guarantor shall keep, and cause each
subsidiary, if any, to keep, adequate records and books of account, in which
complete entries will be made in accordance with generally accepted accounting
principles consistently applied, reflecting all financial transactions of the
Company or the Guarantor, as the case may be, and such subsidiary, and in which,
for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made;





(viii) By January 10, 2004, the Company shall make the CambridgePark
Indebtedness Repayment out of the proceeds of the Note being purchased by the
Lenders and, shall use its reasonable best efforts to cause the security
interest thereon to be released in accordance with the terms of the
CambridgePark Settlement Agreement;



(ix) Within no more than five (5) days following an Event of Default (as defined
in the Notes), the Company or the Guarantor, as applicable, shall notify the
Lenders of such Event of Default, the circumstances causing such default and the
proposed course of action to be taken by the Company or the Guarantor, as the
case may bem to cure such default; and



(x) On or by January 10, 2004, the Company shall have obtained the written
waiver of SAP Aktiengesellschaft ("SAP AG"), pursuant to which SAP AG has waived
its pro rata right to participate in the sale of the Notes and Warrants
hereunder (and the issuance of the Warrant Shares and any Conversion Shares
thereunder) in accordance with Section 11 of that certain Investor Rights
Agreement, dated as of June 28, 2001, by and between the Company and SAP AG.


15

--------------------------------------------------------------------------------




(b) Negative Covenants. Each of the Company and the Guarantor covenants that, so
long as any portion of the Note is outstanding, it shall not take any of the
following actions without the prior written consent of the Lender:

(i) Make, or permit any material subsidiary, if any, to make, any material
change in the nature of its business (other than with respect to the sale of the
SRM Assets, the SRM Business or the Perfect Commerce Note and a settlement with
Covisint) as of the date hereof;

(ii) Create, incur, assume, become liable for, or permit to exist any
indebtedness for borrowed money (other than, the indebtedness referred to in
clauses (a), (b) and (c) of the definition of Permitted Indebtedness);



(iii) Redeem or repurchase any shares of Capital Stock of the Company or the
Guarantor, except for (a) repurchases contemplated by this Agreement,(b) with
respect to the Company, repurchases contemplated by that certain Securities
Purchase Agreement, dated as of July 10, 2003, by and between the Company and
BayStar Capital II, L.P. (the "BayStar Agreement") or (c) repurchases or stock
from employees, directors or consultants of the Company or Guarantor in
accordance with agreements existing as of the date hereof for the repurchase of
shares of Capital Stock in connection with any termination of service to the
Company or its subsidiaries;



(iv) Declare or pay any dividend on any class of Capital Stock of the Company or
the Guarantor (except, with respect to the Company, (a) dividends payable to
BayStar Capital II, L.P. pursuant to the BayStar Agreement and (b) dividends
payable solely in Capital Stock of the Company or the Guarantor in connection
with a stock split or similar transaction of the Company or the Guarantor, as
the case may be;



(v) Enter into any transactions with affiliates of the Company or the Guarantor,
as the case may be (other than, (i) with respect to the Company, agreements
entered into between the Company and SAP AG in the Company's ordinary course of
business and, (ii) with respect to the Company and the Guarantor, the provision
by the Company or the Guarantor to one or more of their respective subsidiaries
of up to an aggregate of Two Million Dollars ($2,000,000) in connection with the
payment of liabilities and obligations of such subsidiary, as currently
reflected on the 2003 Balance Sheet;



(vi) Merge or consolidate with any other entity (whether or not the Company or
the Guarantor, as the case may be, shall be the surviving entity) or have a
transaction in which any "person" or "group" (within the meaning of Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act")), becomes the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of greater than fifty percent (50%)
of the shares of all classes of stock then outstanding of the Company or the
Guarantor, as the case may be, ordinarily entitled to vote in the election of
directors;


16

--------------------------------------------------------------------------------




(vii) Sell all or substantially all of the assets of the Company or the
Guarantor, as the case may be (except for the consummation of an SRM Sale (as
defined in the Notes));



(viii) Except as contemplated by this Agreement, permit any liens or
encumbrances on any assets of the Company or the Guarantor, as the case may be
(other than the Permitted Liens and the security interest granted by the Company
to CambridgePark in connection with the CambridgePark Indebtedness); provided,
however, that such restriction shall terminate immediately following an SRM Sale
as a result of which at least Four Million Dollars ($4,000,000) of the principal
amount of the Notes is repaid on a pro rata basis;





(x) Liquidate, dissolve or wind-up the operations of the Company or the
Guarantor;





(xi) Apply for, or consent to, the appointment of a receiver, trustee or
liquidator for the Company or the Guarantor or any of theior respective
properties; and



(xii) Enter into any agreement to do any of the foregoing.



SECTION 8. Board Composition.

(a) As of the Closing and so long as the unpaid principal amount of the Note
exceeds One Million Dollars ($1,000,000), the Lenders shall have the right to
appoint an observer (the "Board Observer") to the Board to observe and
participate in the discussion of any proceeding of the Board in a nonvoting
observer capacity; provided that the observer may not be a member or observer of
the board of directors of a direct competitor of the Company. Such observer
shall have the right to receive (i) any written material or other information
provided to members of the Board (or that any director has the right to
request); provided that such observer shall acknowledge and agree that he or she
will be bound to satisfy the same duties and obligations of confidentiality with
respect to such information as the members of the Board must satisfy and shall
execute and deliver a confidentiality agreement in form and substance reasonably
satisfactory to the Company and the Lender and (ii) any notice provided to the
Board at the same time in the same manner as the Board. If the Company proposes
to take any action by written consent in lieu of a meeting of its Board, the
Company shall give written notice thereof to such observer promptly following
the effective date of such consent, describing in reasonable detail the nature
and substance of such action. Notwithstanding the foregoing, if the Company
determines in good faith that participation by such observer in any meeting or
the distribution to the observer of any written materials described herein
relates to information deemed confidential, proprietary or attorney-client
privileged ("Protected Information"), the Company shall have the right to
exclude the observer from the portion of such meeting and from access to such
information in which the Protected Information is discussed or presented;
provided, that the Company shall so notify ComVest at as soon as practicable in
advance of such meeting. In the event such observer dies, resigns or is removed
by the Lenders, the Lenders shall be entitled to designate a replacement
observer.


17

--------------------------------------------------------------------------------


SECTION 9. Conditions to the Obligations of the Lender. The obligation of the
Lenders to purchase the Notes and Warrants is subject to the fulfillment, or the
waiver by the Lenders, of each of the following conditions on or before Closing:

(a) Accuracy of Representations and Warranties. Each representation and warranty
contained in Section 5 shall be true on and as of Closing with the same effect
as though such representation and warranty had been made on and as of that date
and each of the Company and the Guarantor has delivered to the Lenders a
certificate, executed by the Chief Executive Officer or Chief Financial Officer
of the Company or the Guarantor, as the case may be, dated the date of the
Closing, certifying to the fulfillment of the conditions specified in this
Sections 9(a);

(b) Performance. The Company shall have performed and complied with all
agreements and conditions contained in this Agreement required to be performed
or complied with by the Company prior to or at the Closing and each of the
Company and the Guarantor has delivered to the Lenders a certificate, executed
by the Chief Executive Officer or Chief Financial Officer of the Company or the
Guarantor, as the case may be, dated the date of the Closing, certifying to the
fulfillment of the conditions specified in this Sections 9(b);

(c) Due Diligence. The Lenders shall, in their sole discretion, have completed
their legal and financial due diligence and the results of such due diligence
shall, in their sole discretion, be acceptable to the Lenders and their legal
counsel. The Disclosure Schedule delivered to the Lenders by the Company and the
Guarantor in connection with this Agreement shall not contain any exceptions
that are deemed unacceptable by the Lenders in their sole discretion.

(d) No Material Adverse Changes. There shall not have occurred any changes that
have had or could reasonably have a Material Adverse Effect on the operations or
financial condition of the Company or the Guarantor.

(e) Certificates and Documents. Each of the Company and the Guarantor, to the
extent applicable, shall have executed and delivered to the Lenders, in forms
reasonably acceptable to the parties, the following documents:

(i) This Agreement;

(ii) The Notes;

(iii) The Warrants;

(iv) The Registration Rights Agreement;

(v) The Security Agreement;

(vi) The Pledge Agreement;

(vii) The Guaranty


18

--------------------------------------------------------------------------------


(viii) A certificate, as of the most recent practicable date, as to the
corporate good standing of each of the Company and the Guarantor issued by the
Secretary of State of the States of Delaware and California;

(ix) Copies of resolutions of the Board of Directors of each of the Company and
the Guarantor authorizing and approving all matters in connection with this
Agreement and the transactions contemplated hereby, certified by the Secretary
or Assistant Secretary of the Company or the Guarantor, as applicable, as of the
Closing Date; and

(x) An opinion of counsel for the Company and the Guarantor, dated as of the
Closing Date, substantially in the form attached hereto as Exhibit F.

SECTION 10. Conditions to Obligations of the Company and the Guarantor.

The respective obligations of the Company and the Guarantor hereunder is subject
to the fulfillment, or the waiver by the Company or the Guarantor, as
applicable, of each of the following conditions on or before Closing:

(a) Accuracy of Representations and Warranties. Each representation and warranty
contained in Section 6 shall be true on and as of Closing with the same effect
as though such representation and warranty had been made on and as of that date
and each Lender has delivered to the Company and the Guarantor a certificate,
executed by the President of each Lender, dated the date of the Closing,
certifying to the fulfillment of the conditions specified in this Section 10(a);

(b) Performance. Each Lender shall have performed and complied with all
agreements and conditions contained in this Agreement required to be performed
or complied with by the Lender prior to or at the Closing and each Lender has
delivered to the Company and the Guarantor a certificate, executed by the
President of such Lender, dated the date of the Closing, certifying to the
fulfillment of the conditions specified in this Section 10(b)

(c) Payment of Aggregate Purchase Price. The Lenders shall have paid the
Aggregate Purchase Price to the Company in accordance with Section 1(b) hereof.

(d) Certificates and Documents. The Lenders shall have executed and delivered to
the Company and the Guarantor, as applicable, in forms reasonably acceptable to
the parties, the following documents:

(v) This Agreement;

(ii) The Registration Rights Agreement;

(iii) The Security Agreement; and

(iv) Copies of resolutions of the Board of Managers of each Lender authorizing
and approving all matters in connection with this Agreement and the


19

--------------------------------------------------------------------------------


transactions contemplated hereby, certified by the Secretary or Assistant
Secretary of such Lender as of the Closing Date; ; provided that, to the extent
such certificates are not delivered at the Closing, each Lender hereby covenants
and agrees to provide their respective certificates on or by January 10, 2004.



SECTION 11. Indemnification.

(a) The Company shall indemnify and hold harmless each Lender, its officers,
directors, employees, agents and consultants (each, a "Lender Indemnified
Party"), from and against any and all costs, claims, damages, losses,
liabilities and expenses (including reasonable attorneys' fees) (together, the
"Losses") which may be suffered or incurred by such Lender Indemnified Party by
reason of (i) any material misrepresentation or breach of warranty by the
Company in this Agreement or the other Closing Documents or (ii) any material
default of any obligation, agreement or covenant of the Company under this
Agreement or the other Closing Documents, in each case so long as such Losses
were not caused by the gross negligence or willful misconduct of such Lender
Indemnified Party.

(b) The Guarantor shall indemnify and hold harmless each Lender Indemnified
Party, from and against any and all Losses which may be suffered or incurred by
such Lender Indemnified Party by reason of (i) any material misrepresentation or
breach of warranty by the Guarantor in this Agreement or the other Closing
Documents or (ii) any material default of any obligation, agreement or covenant
of the Guarantor under this Agreement or the other Closing Documents, in each
case so long as such Losses were not caused by the gross negligence or willful
misconduct of such Lender Indemnified Party.

(b) Each Lender shall indemnify and hold harmless the Company and the Guarantor,
and their respective officers, directors, employees, agents and consultants
(each, a "Company Indemnified Party"), from and against any and all Losses which
may be suffered or incurred by such Company Indemnified Party by reason of any
material misrepresentation or breach of warranty by the Company in this
Agreement or the other Closing Documents, so long as such Losses were not caused
by the gross negligence or willful misconduct of such Company Indemnified Party;
provided, however, that the payment of any Losses by the Lenders under this
Section 11(b) shall be made on a pro rata basis.

SECTION 12. Fees and Expenses. On the Closing Date, the Company shall pay
ComVest a closing fee (the "Closing Fee") equal to One Hundred and Fifty
Thousand Dollars ($150,000), by check or wire transfer. In addition, the Company
shall reimburse ComVest on the Closing Date for ComVest's actual out-of-pocket
expenses incurred in connection with the negotiation and preparation of this
Agreement and the other agreements and documents contemplated hereby and the
closing of the transactions contemplated hereby or related hereto, including but
not limited to, ComVest's costs of performing due diligence and ComVest's
reasonable attorney's fees and disbursements, which shall not exceed Thirty-Five
Thousand Dollars ($35,000) without the prior written consent of the Company. The
Company shall be responsible for its own costs and expenses incurred in
connection with this transaction.

SECTION 13. Rights Upon Termination. So long as the Lenders have proceeded in
good faith to consummate this Agreement and the transactions contemplated
hereby, in the event


20

--------------------------------------------------------------------------------


the Company elects not to consummate this transaction for any reason, the
Company shall pay to ComVest a financial advisory and structuring fee (the
"Advisory Fee") equal to Two Hundred and Fifty Thousand Dollars ($250,000) which
shall, at the sole option of ComVest, be payable in cash or shares of Common
Stock valued at the average closing price for the Common Stock for the ten (10)
full trading days preceding the date of issuance; provided, however, that, in
the event ComVest elects to received shares of Common Stock in payment of the
Advisory Fee, the number of shares of Common Stock issued or issuable to ComVest
shall not exceed Nineteen and Nine-Tenths Percent (19.9%) of the outstanding
shares of Common Stock on the date of issuance. Upon the Company's election to
terminate this transaction, ComVest shall have ten (10) days in which to make an
election to receive either cash or shares of Common Stock from the Company. Any
Advisory Fee that becomes due shall be payable to the Lenders within five (5)
days following ComVest's receipt of notice from the Company that the Company has
elected not to consummate this transaction. Any Advisory Fee paid pursuant to
this Section 13 shall be in addition to any expenses and costs payable by the
Company to the Lender in accordance with Section 12 hereof. The Company hereby
acknowledges that, in the event the Company is required to pay the Advisory Fee
in accordance with this Section 13, the Company be deemed to have received
advisory services from ComVest in consideration of such Advisory Fee.



SECTION 14. Miscellaneous.

(a) Transferability. This Agreement shall, (i) without the prior written consent
of the Company or the Guarantor, be transferable by the Lenders to any of their
respective affiliates and shall, (ii) with the prior written consent of the
Company and the Guarantor (which consent shall not be unreasonably withheld), be
transferable by the Lenders to any third party; in each case provided that such
transferee expressly agrees to assume the obligations of the Lender under this
Agreement and otherwise to become bound by the terms of this Agreement. The
Company or the Guarantor, as the case may be, may not transfer their respective
rights and obligations hereunder without the prior written consent of the
Lenders, as provided in accordance with Section 9 of the Security Agreement.

(b) Successors and Assigns. Except as otherwise expressly provided herein, this
Agreement shall bind and inure to the benefit of the Company, the Guarantor and
each Lender and the respective permitted successors and assigns of each Lender
and the permitted successors and assigns of the Company and the Guarantor.

(c) Entire Agreement. This Agreement and the other writings referred to herein
or delivered pursuant hereto which form a part hereof contain the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior and contemporaneous arrangements or understandings, whether
written or oral, with respect thereto.

(d) Amendments. The terms and provisions of this Agreement may not be modified
or amended, or any of the provisions hereof waived, temporarily or permanently,
except pursuant to a writing executed in accordance with Section 9 of the
Security Agreement. Any amendment or modification made pursuant to this Section
14(d) shall be binding upon each of the parties hereto and upon the successors
and assigns thereof.


21

--------------------------------------------------------------------------------


(e) Survival of Representations and Warranties. Unless this Agreement is
terminated under Section 13 hereof, all agreements, representations, warranties
and covenants contained herein shall survive the execution and delivery of this
Agreement and the closing of the transactions contemplated hereby.

(f) Notices. All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be delivered by hand, sent via a
reputable nationwide overnight courier service or mailed by first class
certified or registered mail, return receipt requested, postage prepaid:

If to the Company or the Guarantor, at One Market Street, Steuart Tower, Suite
1300, San Francisco, CA 94105, Attention: General Counsel, or at such other
address or addresses as may have been furnished in writing by the Company to the
Lender, with a copy to Wilson Sonsisni Goodrich & Rosati, 650 Page Mill Road,
Palo Alto, CA 94304, Attn: N. Anthony Jeffries, Esq.; or

If to ComVest, at 830 Third Avenue, New York, NY 10022, Attention: Carl
Kleidman, or at such other address or addresses as may have been furnished to
the Company in writing by ComVest, with a copy to Greenberg Traurig, LLP, The
MetLife Building, 200 Park Avenue, New York, New York 10166, Attention: Alan I.
Annex, Esq.; or



If to DCC, at 3960 Howard Hughes Parkway, Fifth Floor, Las Vegas, NV 89109,
Attention: Michael Davies, or at such other address or addresses as may have
been furnished to the Company in writing by DCC, with a copy to Greenberg
Traurig, LLP, The MetLife Building, 200 Park Avenue, New York, New York 10166,
Attention: Alan I. Annex, Esq.



Notices provided in accordance with this Section 14(e) shall be deemed delivered
upon personal delivery, one business day after being sent via a reputable
nationwide overnight courier service, or two business days after deposit in the
mail.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties on separate counterparts each of which, when so
executed and delivered, shall be an original but all of which together shall
constitute one and the same instrument.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed wholly therein. Any action or proceeding arising out of or
relating to this Agreement shall be commenced in a federal or state court having
competent jurisdiction in the State of New York, and for the purpose of any such
action or proceeding, each of the parties and any assignees thereof submits to
the personal jurisdiction of the State of New York. The parties hereby
irrevocably consents to the exclusive personal jurisdiction of any state or
federal court for New York County in the State of New York or the Southern
District of New York. The parties hereby waive any objection to venue and any
objection based on a more convenient forum in any action instituted under this
Agreement.


22

--------------------------------------------------------------------------------


(h) Section Headings. The section headings are for the convenience of the
parties and in no way alter, modify, amend, limit, or restrict the contractual
obligations of the parties.

(i) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(j) Further Assurances. The parties shall execute and deliver any other
documents, agreements, certificates or instruments required in order to
consummate the transactions contemplated by this Agreement and the other Closing
Documents.


23

--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



COMPANY:

COMMERCE ONE, INC.

By:/s/ Mark B. Hoffman

Name:

Title:

GUARANTOR:

COMMERCE ONE OPERATIONS, INC.

By:/s/ Mark B. Hoffman

Name:

Title:

LENDERS:

COMVEST INVESTMENT PARTNERS II LLC

By:/s/ Harold Blue

Name:

Title:



 

DCC VENTURES, LLC



 

By:/s/ Michael T. Davies

Name:Michael T. Davies

Title:Secretary & Treasurer



 


24

--------------------------------------------------------------------------------
